Conviction is for unlawfully carrying a pistol. Punishment, fine of $100.
No statement of facts or bills of exception appear in the record. Complaint is made in the motion for new trial of the failure to give certain special charges requested by appellant. In absence of the facts proven the relevancy, or otherwise, of the special charges cannot be known to us. Alleged errors in the admission and rejection of evidence cannot be reviewed in the absence of bills of exception, properly bringing them forward. Complaint is also made in the motion for new trial that the jury was guilty of misconduct. The motion is not sworn to, by appellant or any other person, merely being signed by the attorneys. In this respect the motion is deficient. Where matters extrinsic the record are sought to be presented as ground for new trial the motion should be verified. Bryant v. State,39 Tex. Crim. 457, 151 S.W. Rep., 1156; Brice v. State,72 Tex. Crim. 219, 162 S.W. Rep., 874.
The judgment must be affirmed.
Affirmed. *Page 489